—Application by the appellant for a writ of error coram nobis to vacate a decision and order of this Court dated May 24, 1993 (People v Jolly, 193 AD2d 816), affirming a judgment of the Supreme Court, Kings County, rendered January 2, 1991, on the ground of ineffective assistance of appellate counsel.
Upon the papers filed in support of the motion and the papers filed in opposition thereto, it is
*677Ordered that the application is denied.
The defendant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Sullivan, J. P., Balletta, Lawrence and Joy, JJ., concur.